Conviction for possessing equipment for the manufacture of intoxicating liquor, punishment one year in the penitentiary.
The facts seem amply sufficient to support the judgment. A complete still, mash, etc., were found near appellant's house. A well-beaten trail led from the residence down to the still. Evidence of the possession of the finished product was found in and around outhouses on appellant's place. The case was submitted to the jury on the theory of circumstantial evidence.
There are two bills of exception in the record, neither of which can be considered because filed too late. The trial term of the court below adjourned May 7, 1927. The order overruling appellant's motion for new trial granted him "the statutory period to prepare and file statement of facts and bills of exception." The statutory period for filing bills of exception is thirty days after the adjournment of court. See Art. 760, 1925 Cow. C. P. No order extending said time appears in the record. Said two bills of exception were filed July 19, 1927. This was more than thirty days after the adjournment of court. Said bills cannot be considered.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.